Exhibit No. 10.3

 

PEOPLES BANCORP INC.

2006 EQUITY PLAN

SAR AGREEMENT

 

This SAR Agreement (this “AGREEMENT”) is made to be effective as of
[____________, 2007] (the “GRANT DATE”) by and between Peoples Bancorp Inc. (the
“COMPANY”) and ___________________ (the “PARTICIPANT”). Terms appearing in bold
capital letters shall have the meanings as defined in the Peoples Bancorp Inc.
2006 Equity Plan, as amended (the “PLAN”).

 

WITNESSETH:

 

 

Whereas, the BOARD adopted the PLAN on February 9, 2006;

 

Whereas, the SHAREHOLDERS, upon the recommendation of the BOARD, approved the
PLAN at the Annual Meeting of Shareholders held on April 13, 2006;

 

 

Whereas, the BOARD amended the PLAN on June 8, 2006 and February 8, 2007;

 

Whereas, the Compensation Committee of the BOARD has determined that a SAR
should be granted to the PARTICIPANT, subject to the terms and conditions of the
PLAN and this AGREEMENT; and

 

Whereas, the PARTICIPANT acknowledges that this AGREEMENT may be amended without
any additional consideration to the PARTICIPANT to the extent necessary to
comply with, or avoid penalties under, Section 409A of the CODE even if any such
amendment reduces, restricts or eliminates rights granted prior to such
amendment;

 

Now, Therefore, in consideration of the premises, the parties hereto make the
following agreements, intending to be legally bound thereby:

 

Section 1

Grant of SAR.

 

The COMPANY hereby grants to the PARTICIPANT a SAR with respect to [________]
shares of COMPANY STOCK, subject to the terms and conditions described in the
PLAN and this AGREEMENT.

 

Section 2

Terms and Conditions of the SAR.

 

(A)       EXERCISE PRICE. The EXERCISE PRICE of the SAR is [________] per share
of COMPANY STOCK, subject to adjustment as provided in the PLAN.

 

--------------------------------------------------------------------------------



(B)        Vesting and Exercisability of the SAR. Subject to the PARTICIPANT’s
continued employment and the provisions of the PLAN (including Article XI) and
this AGREEMENT, the SAR shall become vested and may be exercised with respect
to:

 

 

(i)

[____] shares on the first anniversary of the GRANT DATE;

 

 

(ii)

[____] shares on the second anniversary of the GRANT DATE; and

 

 

(iii)

[____] shares on the third anniversary of the GRANT DATE.

 

Notwithstanding the foregoing, if the PARTICIPANT TERMINATES due to death,
DISABILITY or RETIREMENT, the SAR shall become fully vested and exercisable on
the TERMINATION date.

 

 

(C)

SAR Term.

 

(i)           In General. Subject to the PLAN and Section 2(C)(ii) of this
AGREEMENT, the vested portion of the SAR may be exercised at any time prior to
the tenth anniversary of the GRANT DATE (the “EXPIRATION DATE”); provided,
however, that the SAR may only be exercised when the FAIR MARKET VALUE of a
share of COMPANY STOCK exceeds the EXERCISE PRICE.

 

 

(ii)

Effect of TERMINATION.

 

 

(a)

Upon a TERMINATION due to the PARTICIPANT’s death, the portion of the SAR that
is then vested and exercisable may be exercised by the PARTICIPANT’s PERSONAL
REPRESENTATIVE at any time before the earlier of (I) one year after the
PARTICIPANT’s death or (II) the EXPIRATION DATE.

 

 

(b)

Upon a TERMINATION due to the PARTICIPANT’s RETIREMENT or DISABILITY, the
portion of the SAR that is then vested and exercisable may be exercised by the
PARTICIPANT at any time before the earlier of (I) one year after the date of
such TERMINATION or (II) the EXPIRATION DATE. If a PARTICIPANT who TERMINATES
due to RETIREMENT dies prior to exercising the SAR, then the SAR may be
exercised by the PARTICIPANT’s PERSONAL REPRESENTATIVE at any time before the
earlier of (x) one year after the PARTICIPANT’s death or (y) the EXPIRATION DATE

 

 

(c)

If the PARTICIPANT TERMINATES for any reason other than due to RETIREMENT,
death, DISABILITY, or other than for CAUSE, the portion of the SAR that is then
vested and exercisable may be exercised at any time before the earlier of (I)
three months

 

2

 

--------------------------------------------------------------------------------



after the date of such TERMINATION or (II) the EXPIRATION DATE.

 

 

(d)

If the PARTICIPANT is TERMINATED for CAUSE, the SAR (whether or not then vested
and exercisable) will be forfeited and any rights thereunder shall terminate
immediately on the TERMINATION date.

 

 

(D)

Exercise of SAR.

 

(i)           Upon exercise of all or a portion of the SAR, the PARTICIPANT
shall receive a number of shares of COMPANY STOCK equal to the quotient of: (a)
the product of (I) the amount by which the FAIR MARKET VALUE of one share of
COMPANY STOCK on the date of exercise of the SAR exceeds the EXERCISE PRICE,
multiplied by (II) the number of shares of COMPANY STOCK for which the
PARTICIPANT exercises the SAR, divided by (b) the FAIR MARKET VALUE of one share
of COMPANY STOCK on the date of exercise. Any fractional share of COMPANY STOCK
subject to the SAR will be settled in cash.

 

(ii)          The PARTICIPANT may exercise the vested portion of the SAR from
time to time by providing written notice to the Chief Financial Officer of the
COMPANY or the Secretary of the COMMITTEE (or his or her designee), on a form
prescribed by the COMMITTEE, specifying the number of shares for which the SAR
will be exercised.

 

(iii)        To the extent not previously exercised, the SAR shall automatically
be exercised on the last trading day prior to its expiration, so long as the
FAIR MARKET VALUE of a share of COMPANY STOCK exceeds the EXERCISE PRICE, unless
prior to such day the PARTICIPANT instructs the Chief Financial Officer of the
COMPANY or the Secretary of the COMMITTEE otherwise in writing.

 

Section 3

SAR subject to PLAN; PLAN as Controlling.

 

By entering into this AGREEMENT, the PARTICIPANT agrees and acknowledges that
the PARTICIPANT has received and read a copy of the PLAN. All terms and
conditions of the PLAN applicable to the SAR which are not set forth in this
AGREEMENT shall be deemed incorporated herein by reference. In the event any
term or condition of this AGREEMENT is inconsistent or conflicts with the terms
and conditions of the PLAN, the PLAN shall be deemed controlling.

 

Section 4

Listing, Registration, and Qualification.

 

If the COMMITTEE determines that (A) the listing, registration or qualification
of the shares of COMPANY STOCK underlying the SAR upon NASDAQ or any other
established stock exchange, market or quotation system or under any state or
federal law; (B) the consent or approval of any government or regulatory body;
or (C) an agreement by the PARTICIPANT

 

3

 

--------------------------------------------------------------------------------



with respect thereto, is necessary or desirable as a condition to the issuance
of the shares underlying the SAR, the shares may not be issued unless and until
such listing, registration, qualification, consent, approval, or agreement has
been effected or obtained, free of any conditions which are not acceptable to
the COMMITTEE.

 

If any shares of COMPANY STOCK subject to the SAR are sold or issued upon the
exercise thereof to a person who, at the time of such exercise or thereafter, is
an affiliate of the COMPANY for purposes of Rule 144 promulgated under the ACT,
or are sold and issued in reliance upon exemptions under the securities laws of
any state, then upon such sale and issuance:

 

(i)         Unless permitted by the PLAN such shares of COMPANY STOCK shall not
be transferable by the holder thereof, and neither the COMPANY nor its transfer
agent or registrar, if any, shall be required to register or otherwise to give
effect to any transfer thereof and may prevent any such transfer, unless the
COMPANY shall have received an opinion from its counsel to the effect that any
such transfer would not violate the ACT or the applicable laws of any state; and

 

(ii)        The COMPANY may cause each certificate evidencing such shares of
COMPANY STOCK to bear a legend reflecting the applicable restrictions on the
transfer thereof.

 

Any certificate issued to evidence shares of COMPANY STOCK as to which the
OPTION has been exercised may bear such legends and statements as the COMPANY
shall deem advisable to insure compliance with applicable federal and state laws
and regulations.

 

(D)         Nothing contained in this AGREEMENT or elsewhere shall be construed
to require the COMPANY to take any action whatsoever to make the OPTION
exercisable or to make transferable any shares of COMPANY STOCK purchased and
issued upon the exercise of the OPTION.

 

Section 5

Tax Withholding.

 

The COMPANY shall have the power and the right to deduct or withhold, or require
the PARTICIPANT to remit to the COMPANY, the minimum statutory amount to satisfy
federal, state and local taxes required by law or regulation to be withheld with
respect to any taxable event arising as a result of the PLAN. With respect to
withholding required upon any taxable event arising as a result of the SAR, the
PARTICIPANT may elect, subject to the approval of the COMMITTEE, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of COMPANY STOCK having a FAIR MARKET VALUE on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing and signed
by the PARTICIPANT, and shall be subject to any restrictions or limitations that
the COMMITTEE, in its sole discretion, deems appropriate.

 

 

4

 

--------------------------------------------------------------------------------



Section 6

Rights of the PARTICIPANT as a SHAREHOLDER.

 

The PARTICIPANT shall have no rights or privileges as a SHAREHOLDER with respect
to any shares of COMPANY STOCK covered by the SAR until the date of issuance of
such shares of COMPANY STOCK to the PARTICIPANT.

 

Section 7

No Guarantee of Continued Employment.

 

The grant of the SAR under this AGREEMENT shall not (A) confer upon the
PARTICIPANT any right to continue in the employ of, or continue to provide
services to, the COMPANY or any SUBSIDIARY; (B) limit in any way the right of
the COMPANY or any SUBSIDIARY to TERMINATE the PARTICIPANT; or (C) be evidence
of any agreement or understanding express or implied, that the PARTICIPANT has a
right to continue as an employee or advisor for any period of time or at any
particular rate of compensation.

 

Section 8

Beneficiary Designation.

 

The PARTICIPANT may name a beneficiary or beneficiaries to receive any shares as
a result of the exercise of the SAR upon the PARTICIPANT’s death. Unless
otherwise provided in the beneficiary designation, each designation made will
revoke all prior designations made by the PARTICIPANT, must be made on a form
prescribed by the COMMITTEE and will be effective only when filed in writing
with the COMMITTEE. If the PARTICIPANT has not made an effective beneficiary
designation, the deceased PARTICIPANT’s beneficiary will be the PARTICIPANT’s
surviving spouse or, if there is no surviving spouse, the deceased PARTICIPANT’s
estate. The identity of a PARTICIPANT’s designated beneficiary will be based
only on the information included in the latest beneficiary designation form
completed by the PARTICIPANT and will not be inferred from any other evidence.

 

Section 9

Governing Law.

 

This AGREEMENT shall be governed by, and construed in accordance with, the laws
of the State of Ohio without regard to the principles of conflict of laws.

 

Section 10

Rights and Remedies Cumulative.

 

All rights and remedies of the COMPANY and of the PARTICIPANT enumerated in this
AGREEMENT shall be cumulative and, except as expressly provided otherwise in
this AGREEMENT, none shall exclude any other rights or remedies allowed by law
or in equity, and each of said rights or remedies may be exercised and enforced
concurrently.

 

Section 11

Captions.

 

The captions contained in this AGREEMENT are included only for convenience of
reference and do not define, limit, explain or modify this AGREEMENT or its
interpretation, construction or meaning and are no way to be construed as a part
of this AGREEMENT.

 

5

 

--------------------------------------------------------------------------------



Section 12

Notices and Payments.

 

All payments required or permitted to be made under the provisions of this
AGREEMENT, and all notices and communications required or permitted to be given
or delivered under this AGREEMENT to the COMPANY or to the PARTICIPANT, which
notices or communications must be in writing, shall be deemed to have been given
if delivered by hand, or mailed by first-class mail (postage prepaid), and
addressed as follows:

 

 

(A)

If to the COMPANY, to:

 

 

Peoples Bancorp Inc.

 

Attn.: Compensation Committee

 

138 Putnam Street

 

P. O. Box 738

 

Marietta, Ohio 45750-0738

 

 

(B)

If to the PARTICIPANT, to the address of the PARTICIPANT set forth at the
conclusion of this AGREEMENT.

 

The COMPANY or the PARTICIPANT may, by notice given to the other in accordance
with this AGREEMENT, designate a different address for making payments required
or permitted to be made, and for the giving of notices or other communications,
to the party designating such new address. Any payment, notice or other
communication required or permitted to be made or given in accordance with this
AGREEMENT shall be deemed to have been made or given upon receipt thereof by the
addressee.

 

Section 13

Severability.

 

If any provision of this AGREEMENT, or the application of any provision hereof
to any person or any circumstance, shall be determined to be invalid or
unenforceable, then such determination shall not affect any other provision of
this AGREEMENT or the application of said provision to any other person or
circumstance, all of which other provisions shall remain in full force and
effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.

 

Section 14

Number and Gender.

 

When used in this AGREEMENT, the number and gender of each pronoun shall be
construed to be such number and gender as the context, circumstances or its
antecedent may require.

 

Section 15

Entire Agreement.

 

This AGREEMENT constitutes the entire agreement between the COMPANY and the
PARTICIPANT in respect of the SAR granted hereunder, and supersedes all prior
and

 

6

 

--------------------------------------------------------------------------------



contemporaneous agreements or understandings between the parties hereto in
connection with the SAR granted hereunder. Subject to Section 12.2(b) of the
PLAN, no change, termination or attempted waiver of any of the provisions of
this AGREEMENT shall be binding upon any party hereto unless contained in a
writing signed by the party to be charged. Notwithstanding the foregoing or
anything in this AGREEMENT to the contrary, this AGREEMENT may be amended
without any additional consideration to the PARTICIPANT to the extent necessary
to comply with, or avoid penalties under, Section 409A of the CODE even if any
such amendment reduces, restricts or eliminates rights granted prior to such
amendment.

 

Section 16

Signature in Counterparts.

 

This AGREEMENT may be signed in counterparts, each of which shall be an
original, with the same effect as if the

signatures thereto and hereto were upon the same instrument.

 

In Witness Whereof, the parties hereto have caused this AGREEMENT to be executed
effective as of the date first written above.

 

COMPANY:

PARTICIPANT:

PEOPLES BANCORP INC.,

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

Carol A. Schneeberger

 

 

Executive Vice President and

 

 

Secretary to the Compensation Committee

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

City, State, and Zip Code

 

Date: _______________________________

Date:____________________________________

 

 

 

7

 

 